Exhibit 10.90
 
NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”).  Such portions have been redacted and are marked with a “[***]”
in the place of the redacted language.  The redacted information has been filed
separately with the Commission.
 
AMENDED AND RESTATED
SALES AGREEEMENT
 
This Amended and Restated Sales Agreement (“Amended Agreement”) is dated as of
February 28, 2011, and is between Evonik Degussa Corporation (“Seller”), with an
office at 379 Interpace Parkway, Parsippany, NJ 07054, and Hoku Materials, Inc.,
a subsidiary of Hoku Corporation (“Buyer”), with an office at One Hoku Way,
Pocatello, Idaho 83204.


Whereas, by agreement dated March 25, 2010, Seller and Buyer entered into a
certain Sales Agreement (“Agreement”); and


Whereas, Seller and Buyer desire to amend and restate the Agreement as
hereinafter set forth;


Now, therefore, in consideration of the mutual covenants and agreements
hereinafter contained, and other valuable consideration, the receipt of which is
hereby acknowledged, Seller agrees to sell to Buyer, and Buyer agrees to
purchase from Seller, the following product, upon the following terms:


1. PRODUCT:  (a) Trichlorosilane (SIRIDION® TCS), having the specifications, as
set forth in attached Exhibit A (“Product”).  Product to be supplied hereunder
may be manufactured by Seller or another source; provided, however, that Seller
must obtain Buyer’s approval in writing prior to supplying Product that is
manufactured by a third party; and, provided further, that in the event the
Product is supplied by a third party, Seller shall remain jointly and severally
liable for the performance of its obligations under this Amended Agreement.


(b) If a dispute arises as to whether the Product meets the specifications set
forth in Exhibit A, an independent third party testing laboratory located in the
United States and mutually agreed upon by Buyer and Seller shall determine
whether the Product meets the specifications. All costs and fees incurred in
settling such a dispute shall be the responsibility of the non-prevailing party.
If the parties cannot agree on a third party within fifteen (15) days of written
notice by Buyer to Seller of its desire to test the Product, then the Buyer
shall resort to all other remedies available to it under this Amended Agreement.


2. TERM:  Unless earlier terminated by Seller or Buyer pursuant to Section 11
below, this Amended Agreement shall be in effect for a term commencing on March
14, 2011, and ending on November 30, 2011 (“Term”).


3. QUANTITY:   (a) Seller shall deliver and sell to Buyer, and Buyer shall
purchase and accept delivery from Seller, a minimum of [***] metric tons
(”Minimum Quantity”) of Product during the Term.  Buyer acknowledges this “take
or pay” obligation: if Buyer  during the Term does not purchase and pay for at
least the Minimum Quantity, then Buyer shall pay Seller for the difference in
quantity between the Minimum Quantity and the lesser quantity actually purchased
and paid for during the Term (“Shortfall Quantity”).
 
1 Page of 9
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
 

--------------------------------------------------------------------------------

 
 
NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”).  Such portions have been redacted and are marked with a “[***]”
in the place of the redacted language.  The redacted information has been filed
separately with the Commission.
 
(i)           In the event that Seller, using commercially reasonable efforts,
is able to sell a Shortfall Quantity to a third party, who has not previous to
the occurrence of such Shortfall Quantity been a customer of Seller purchasing
Product from Seller (“Alternative Customer”), on or before the end of the Term,
then Buyer shall pay to Seller the difference between the price for the
Shortfall Quantity pursuant to Section 4 and the lower price paid by the third
party for the Shortfall Quantity.  Buyer and Seller acknowledge that Seller will
require no less than forty-five (45) days notice and return by Buyer of
sufficient ISO containers pursuant to Section 6(a) in order to develop and sell
Product to such Alternative Customer.
(ii)           Section 3(a)(i) shall only apply to a Shortfall Quantity less
than or equal to [***] metric tons of Product.  For avoidance of doubt, Section
3(a)(i) shall not have an effect on Buyer’s take or pay obligation for any
Shortfall Quantity greater than [***] metric tons.
 
(b) Monthly Quantity
(i)           Monthly quantities shall be agreed between the Parties in
accordance with Section 7 of this Amended Agreement, provided, however, that in
the event Buyer fails to purchase, pay for and accept a minimum of [***] metric
tons of Product by the month of August 2011 and during each calendar month
thereafter during the Term, Buyer shall pay to Seller, as liquidated damages,
the sum of [***] U.S. Dollars [***] within thirty (30) days net of the final day
of each such month.   The sum is agreed upon as liquidated damages and not as a
penalty.  Buyer and Seller have estimated and agreed upon the sum as an attempt
to make a reasonable forecast of probable actual losses because of the
difficulty of calculating with exactness the serious and substantial damages to
Seller which will result.  Late payments shall bear interest at 1.5% per month,
or at the maximum rate permitted by law.
(ii)           Only in the event that, following Seller’s timely receipt of a
purchase order from Buyer, Seller fails to sell and deliver at least [***]
metric tons in any calendar month, shall the Minimum Quantity of Product (and
Buyer’s corresponding “take or pay” obligation) be reduced by an amount equal to
the difference between [***] metric tons and the lesser quantity actually sold
and delivered by Seller in that calendar month.
 
4. PRICE AND PAYMENT:  (a) Price shall be [***] per kilogram of Product for the
first [***] metric tons of Product supplied in each calendar month, and [***]
per kilogram of Product for any additional quantity of Product supplied in each
such calendar month; provided, however, that if Buyer, at Buyer’s option,
continues to make payments [***] days net from the date of invoice for
quantities in excess of [***] metric tons, as referenced in Section 4(b),
thereafter the price for Product supplied in excess of [***] metric tons in each
calendar month shall be [***] per kilogram of Product.


(b) Payment terms are [***] days net from the date of invoice for the first
[***] metric tons and [***] days net from the date of invoice for all quantities
thereafter; provided, however, that Buyer may, at Buyer’s option,  make payments
[***] days net for all quantities in excess of [***] metric tons in order to
receive the [***] per kilogram of Product price referenced in Section
4(a).  Late payments shall bear interest at 1.5% per month, or at the maximum
rate permitted by law.  These pricing and payment terms shall apply for all
purchase orders submitted during the Term and any successive terms regardless of
the date of delivery of the Product or the amount of the Product ordered and
delivered.
 
 
2 Page of 9
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 
 

--------------------------------------------------------------------------------

 
 
(c) Buyer shall pay all sales, use, excise, or other similar taxes or
governmental charges.  Seller shall pay all import duties and shall pre-pay for
costs to export empty ISO containers.


5. PACKAGING:  (a) Product will be delivered in full ISO containers of
approximately nineteen (19) metric tons net weight. ISO containers used for
shipping Product are and shall remain the property of Seller. Buyer has paid to
Seller a deposit fee equal to [***] U.S. Dollars [***] (the “ISO
Deposit”).  Notwithstanding Paragraph 3 of Seller’s Standard Terms and
Conditions of Sale, attached as Exhibit B, the ISO Deposit is intended as
security for the repair and/or replacement thereof, and not as payment for such
container.  Subject to any deductions required pursuant to this Section 5(a) and
Section 6(b), upon the expiration of the Term and the return of the ISO
containers to Seller, the ISO Deposit will be returned.  If any ISO container is
damaged or destroyed upon or after entering Buyer’s property or facility, the
cost to repair or replace such container shall be deducted from the ISO Deposit.
Buyer shall also be responsible for any additional costs or expenses in
connection with such damaged or destroyed container.  Notwithstanding anything
in this Amended Agreement to the contrary, Buyer may not retain any ISO
container, or use any ISO container, for any purpose other than expeditious
unloading of Product.  Buyer shall have a minimum of seven working days to
unload each ISO container.


(b)  Buyer acknowledges that Seller has dedicated a fleet of ISO containers
during 2010 and 2011 to deliver Product to Buyer.  To cover the carrying costs
of such fleet of ISO containers during 2010 and 2011, Seller shall invoice Buyer
[***] U.S. dollars [***] in each calendar month beginning in March 2011 and
ending November 2011.  Payment terms are [***] days ([***]) net from the date of
such invoice.  Late payments shall bear interest at 1.5% per month, or at the
maximum rate permitted by law.


6. DELIVERY:  (a) Seller shall deliver Product, freight prepaid by Seller, to
Buyer’s facilities located in Pocatello, Idaho, conditioned after May 1, 2011,
on (i) Seller’s acknowledgement and agreement to fulfill Buyer’s purchase order,
and (ii) the return of sufficient ISO containers (from prior shipments to Buyer)
to Seller for Seller to ship the quantity in Buyer’s corresponding purchase
order. Buyer’s purchase order shall specify the calendar week for delivery,
which shall not be less than forty-five (45) days after Seller receives the
purchase order.  Seller shall credit Buyer [***] percent ([***]%) of the
purchase price for each day that a shipment is delayed, up to a maximum of [***]
percent ([***]%).  No purchase order or other document shall contain terms that
contradict, or that impose any greater or different obligations on Seller than
undertaken by Seller in, this Amended Agreement.


(b) Buyer acknowledges that, as of the date of this Amended Agreement, Seller
has shipped Product to Buyer, which Buyer is unwilling to accept until a later
date (“Shipped Product”).  As a result, Seller has been and will continue to
incur storage costs for the Shipped Product.  Buyer shall reimburse Seller for
all such storage costs Seller incurs, not to exceed [***] dollars [***] per
calendar month, on or after September 1, 2010.  Seller shall invoice Buyer the
amount of such storage costs at the end of September 2010 and each calendar
month thereafter in which Seller incurs storage costs for Shipped Product.  Upon
delivery of each such invoice to Buyer, Seller shall, as payment from Buyer,
deduct such invoiced payment due from the ISO Deposit.
 
 
3 Page of 9
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 
 

--------------------------------------------------------------------------------

 
 
(c) Buyer represents that Buyer’s facilities and personnel are and shall
continuously remain fully qualified and equipped to safely and expeditiously
accept delivery of and unload Product, and promptly to return the ISO
containers, and shall do so.  Shipment of Product shall be DDP (Incoterms 2000),
and delivery of Product shall be deemed to have been made and transfer of title
and risk of loss to Buyer shall occur upon Product entering Buyer’s property or
facility (“Delivery Point”).


7. FORECASTING:   (a) On or before March 15, 2011 and on or before the first day
of each calendar month thereafter, Buyer shall provide Seller with its best,
good faith rolling forecast (by month) for the following six month period,
setting forth Buyer’s estimated quantity of Product to be purchased.


(b) Buyer shall forecast a minimum of [***] metric tons of Product during the
month of May 2011 and for each calendar month thereafter during the
Term.  However, for purposes of delivery of forecasted Product, the exact amount
and calendar week for delivery of Product shall be as specified in the purchase
order by Buyer and acknowledged and agreed by Seller, as required by Section 6
of this Amended Agreement.  Such forecasts shall be binding upon Buyer and
Seller for forecasts up to [***] metric tons in each calendar month. For
forecasts greater than [***] metric tons, the portion greater than [***] metric
tons in any calendar month shall not be binding upon Buyer or Seller; provided,
however, that Seller shall use commercially reasonable efforts to meet Buyer’s
forecasts even if the Minimum Quantity has already been delivered or whether
delivery of shipments has been postponed. Buyer understands and agrees that
Seller shall rely on such forecasts in conjunction with Buyer’s purchase orders
for its production, allocation and delivery purposes. Seller shall not be in
breach or default hereunder if it is unable to fulfill, in whole or in part, one
or more of Buyer’s orders with regard to the portion of Product over [***]
metric tons.


8. STANDARD TERMS AND CONDITIONS OF SALE:  Except as otherwise expressly
provided in this Amended Agreement, this Amended Agreement shall be governed by
Seller’s Standard Terms and Conditions of Sale, attached as Exhibit B.  If any
conflict arises between the terms in the body of this Amended Agreement and the
Seller’s Standard Terms and Conditions of Sale, attached as Exhibit B, the terms
in the body of this Amended Agreement shall take precedence.


9. ENTIRE AGREEMENT AND CONSTRUCTION:  This Amended Agreement, which includes
Exhibits A and B, is the complete and exclusive statement of the agreement
between Seller and Buyer with respect to the subject matter hereof, and
supersedes all other pre-existing or contemporaneous agreements or understanding
between Seller and Buyer as to the subject matter hereof, and no additional or
different term or condition, whether in any other document or instrument, or
whether stated orally, will be binding or have any effect.  Seller and Buyer
have fully considered and negotiated this Amended Agreement, with the benefit of
legal counsel. This Amended Agreement has been drafted by both Seller and Buyer
and shall not be construed against either.
 
 
4 Page of 9
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 
 

--------------------------------------------------------------------------------

 
 
10. AMENDMENT:  No change, whether by addition, deletion, modification, waiver
or otherwise, of any provision of this Amended Agreement shall be made or shall
be effective unless made in writing, signed by both Seller and Buyer.


11. TERMINATION:  Each Party may, at its discretion, upon written notice to the
other Party, and in addition to its rights and remedies provided under this
Amended Agreement or any other agreement executed in connection with this
Amended Agreement and at law or in equity, terminate this Amended Agreement in
the event of any of the following:


(a) Upon a material breach of the other Party of any material provision in this
Amended Agreement, and failure of the other Party to cure such material breach
within forty-five (45) days after receiving written notice thereof.  For
purposes of this Section 11(a), a “material breach” means, subject to Section 6,
a monthly shipment which is delayed, Product that does not meet the Product
specifications, a payment default, or any other material breach of this Amended
Agreement which materially and adversely affects a Party or which occurs on
multiple occasions.
 
(b) Upon the voluntary or involuntary initiation of bankruptcy or insolvency
proceedings against the other Party; provided, that for an involuntary
bankruptcy or insolvency proceeding, the Party subject to the proceeding shall
have sixty (60) working days within which to dissolve the proceeding or
demonstrate to the terminating Party’s satisfaction the lack of grounds for the
initiation of such proceeding; or


(c) If the other Party (i) becomes unable, or admits in writing its inability,
to pay its debts generally as they mature, (ii) becomes insolvent (as such term
may be defined or interpreted under any applicable statute).


12. ASSIGNMENT:  Neither Party may assign this Amended Agreement to a third
party without the prior written consent of the other Party.  Notwithstanding the
foregoing, the assignment of this Amended Agreement in connection with the sale
of all or substantially all of the assets of either Party, or the merger,
consolidation, or change of control of either Party, shall not require the
consent of the non-assigning Party.  This Amended Agreement shall be binding on
each Party’s respective successors and assigns.


Signature Page Follows
 
 
5 Page of 9
 
 

--------------------------------------------------------------------------------

 



EVONIK DEGUSSA CORPORATION    HOKU Materials, Inc.                           By:
/s/ Edward McGettigan
  By:
/s/ Scott Paul
              Name:
Edward McGettigan
  Name:
Scott Paul
  Title:
VP Advanced Silanes NAFTA
  Title:
Chief Executive Officer
                          By: /s/ Burkhard Zoller     By: /s/ (Mike) Tao Zhang  
            Name: Burkhard Zoller   Name: (Mike) Tao Zhang   Title: VP Advanced
Silanes NAFTA   Title: Chief Executive Officer                                  
   

 
 
6 Page of 9
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Specifications of Product


[***]
 
 
7 Page of 9
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
 

--------------------------------------------------------------------------------

 
 
Version December 2007

EXHIBIT B


STANDARD TERMS AND CONDITIONS OF SALE


All orders for product (“Product”) are subject to written acceptance by the
company of the Evonik Degussa group of companies selling the Product (“Seller”)
and to credit approval. The complete agreement between Seller and buyer
(“Buyer”) is contained herein and in such other document(s) agreed to in writing
by Seller and Buyer (collectively, “Contract”).


1. ACCEPTANCE AND PRICE: Except as stated therein, quotations are held open for
thirty (30) days from the date on the quotation. Prices quoted will be firm for
orders scheduled by Seller to be delivered within sixty (60) days after the
quotation date; otherwise, Seller reserves the right to apply prices in effect
at the time of delivery, including any surcharges applicable to the cost of
production, distribution or storage of Product. Prices do not include sales,
use, excise, or other similar taxes or governmental charges, and all such
present and future taxes and charges will be paid by Buyer. Payment terms are as
set forth in the Sale Confirmation / Acknowledgment. If any government action,
order or request prevents Seller from adjusting or continuing in effect the
price stated in this Contract, Seller shall have the right to cancel this
Contract with respect to all or a portion of Product deliverable thereunder,
without any liability whatsoever. Each delivery of Product is a separate and
independent transaction, and payment for each delivery shall be made
accordingly. All payments are to be made in full and are not subject to set-off,
recoupment, abatement, counter-claim or any other adjustment.
 
2. DELIVERY: Delivery to Buyer of Product, and corresponding transfer of title
and of all risk of loss, shall occur upon Product entering Buyer’s property or
facility (the “Delivery Point”). Delivery dates, where stated, are approximate.
Buyer grants Seller a purchase money security interest in all Product delivered
hereunder until full payment therefor has been received by Seller, and shall
execute such related documents as reasonably requested. Seller reserves the
right to pack the Product otherwise than as specified by Buyer but otherwise in
a commercially reasonable manner. Seller’s weights shall govern, absent manifest
error.
 
3. RETURNABLE CONTAINERS: Except as provided below, returnable containers, if
any, shall remain the property of Seller. Buyer shall pay a deposit fee, per
container, to be determined from time to time by Seller. Upon Buyer returning
such container, freight prepaid by Seller, within ninety (90) days from the date
of invoice, in good and fully reusable condition, without any residue of any
materials other than Product under a nitrogen blanket, such deposit will be
returned. If any returnable container is not so returned, title and all
responsibility with respect to such container shall be deemed to have been
transferred to Buyer at the Delivery Point, and the deposit fee shall be
non-refundable and shall be retained by Seller.
 
4. EXCUSED NON-PERFORMANCE: (a) Seller shall not be liable for breach of any
obligation directly or indirectly attributable to circumstances beyond Seller’s
reasonable control. Such circumstances include, but are not limited to, acts of
God, acts of Buyer, war, riots, accident, fires, explosions, floods, sabotage,
terrorism, governmental laws, regulations, orders or action, national defense or
security requirements, acts or failure to act of its suppliers or other third
parties, natural disaster, weather conditions, or shortages of or inability to
obtain (as and when required and upon Seller’s usual terms and from its usual
sources of supply) suitable or sufficient energy, labor, machinery, facilities,
raw materials, transportation, supplies or other resources or services. Labor
difficulties, strike, lockout or injunction shall be conclusively presumed to be
beyond Seller’s reasonable control, and accordingly within the meaning and
intent of this Paragraph 4. All or some of the quantities of Product deliverable
under this Contract, or other performance by, Seller that is affected by this
Paragraph 4 may, in the sole and absolute discretion of Seller, be eliminated
and/or suspended from the operation of this Contract (with the elimination
and/or suspension of Buyer’s corresponding obligations), but such Contract shall
remain otherwise unaffected.
 
(b) In the event of inability for any reason to supply the quantity of Product
stated in this Contract, Seller may, without any liability, allocate its
available supply among any or all purchasers, as well as itself and its
affiliates, in any manner it chooses.
 
(c) Seller shall have the right, without any liability, to discontinue all or
any of its performance obligations under this Contract if, in its sole and
exclusive good faith opinion, the manufacture, export, import, sale and/or use
of the Product, or of any related component or process, by it or any of its
affiliates may infringe any patent or intellectual property right.
 
5. PRODUCT SAFETY: BUYER WARRANTS AND AGREES TO TRANSPORT, STORE, HANDLE, USE,
DISPOSE OF AND OTHERWISE DEAL WITH PRODUCT SAFELY AND IN STRICT COMPLIANCE WITH
ALL LAWS AND REGULATIONS AND ALL APPLICABLE STANDARDS OF CARE, INCLUDING IN A
MANNER NO LESS STRINGENT THAN AS SET FORTH IN SELLER’S LABELS, MATERIAL SAFETY
DATA SHEETS AND OTHER SAFETY AND HEALTH INFORMATION. Seller does not warrant the
safety of the Product or its use, whether alone or in combination with any other
substance or in any process. Buyer assumes all responsibility for warning its
employees, customers and independent contractors of any hazards associated with
the Product. Buyer agrees to indemnify, defend and hold Seller harmless from any
liability of whatever nature caused in whole or in part by Buyer’s failure to
comply with this Contract.
 
6. WARRANTY: SELLER MAKES NO WARRANTY OF, AND SHALL HAVE NO LIABILITY FOR,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE (EVEN IF SELLER IS AWARE OF
SUCH PURPOSE) OR OTHERWISE, WHETHER EXPRESS OR IMPLIED, OTHER THAN THAT THE
PRODUCT, UPON DELIVERY TO BUYER AT THE DELIVERY POINT SHALL MEET THE
SPECIFICATIONS UNDER THIS CONTRACT. NO OTHER WARRANTY OR LIABILITY, EXPRESS OR
IMPLIED, AND WHETHER ARISING BY OPERATION OF LAW OR CUSTOM, SHALL APPLY. Buyer
agrees to inspect the Product as soon as practicable and to give notice in
writing to Seller of any claim within thirty (45) days of such delivery. Failure
to give notice in writing as aforesaid within the specified time constitutes an
unqualified acceptance of the Product and a waiver of all claims with respect
thereto.
 
 
8 Page of 9
 
 
 

--------------------------------------------------------------------------------

 
 
7. LIABILITY. Seller's liability under this Contract shall be limited to the
purchase price of the Product supplied (or to have been supplied) hereunder in
respect of which damages are claimed. All technical or other advice by Seller,
whether or not at Buyer’s request, with respect to the Product, its processing,
further manufacture, other use or resale or otherwise, is given gratis by Seller
and Seller shall not be liable for, and Buyer assumes all risk of, such advice
and the results thereof. OTHER THAN AS SET FORTH IN THIS PARAGRAPH 7, SELLER
SHALL IN NO EVENT BE LIABLE FOR ANY DIRECT, INDIRECT, SPECIAL, CONSEQUENTIAL,
INCIDENTAL OR OTHER DAMAGES, AND REGARDLESS WHETHER THE CLAIM IS BASED ON
WARRANTY, CONTRACT, TORT, STRICT LIABILITY, NEGLIGENCE OR OTHERWISE. Upon
satisfactory proof of claim by Buyer, and as Buyer’s exclusive remedy, Seller
will, within a reasonable time, supply Buyer with replacement product of the
same or equivalent type, free of charge, freight prepaid or, at Seller's option,
refund the purchase price for the Product upon return of the Product or other
delivered material, or the unused portion thereof. Buyer charges for
replacements and returns for credit will not be allowed unless authorized by
Seller in writing.
 
8. LIMITATIONS OF ACTIONS: Except as otherwise provided in Paragraph 6, above,
the right to commence a legal action arising out of or in connection with this
Contract or the Product expires one (1) year after the cause of action has
accrued. Failure by Buyer to give written notice of a cause of action within
such time period shall constitute a complete defense for Seller against all such
actions.
 
9. MANUFACTURING DEVICES AND CONFIDENTIAL INFORMATION: All manufacturing
devices, designs, formulas, data, or other technical information of Seller or
any of its affiliates relating to this Contract will remain Seller's or its
affiliates’ confidential property, and Buyer shall not have any rights thereto,
nor any rights to disclose such items or information to any third party. Nothing
in this Contract shall be construed (by implication, estoppel or otherwise) as
granting, or as an undertaking by Seller to subsequently grant, to Buyer any
license, right, title or interest in or to any present or future patent, patent
application, know-how, copyright, trademark, trade secret or other proprietary
right.
 
10. BUYER’S CREDIT/COLLECTION: Seller reserves the right, among other remedies,
either to terminate this Contract or to suspend further deliveries under it in
the event Buyer fails to pay for any one delivery when payment is due. Should
Buyer's credit standing become unsatisfactory to Seller, in its sole and
exclusive judgment, advanced cash payments or satisfactory security may be
required by Seller for future deliveries and for Product(s) theretofore
delivered. Buyer shall be responsible for the payment of reasonable attorneys’
fees and related costs and expenses incurred by Seller in (a) any claim or
action by Seller to enforce this Contract, and (b) successfully defending any
claim or action by Buyer.
 
11. EXPORT COMPLIANCE: Buyer warrants that it will not export or re-export any
Product, other material, or information of Seller or its affiliates, in
violation of export-control or other customs laws or regulations.
 
12. BINDING EFFECT/ASSIGNMENT: This Contract shall be binding on the successors
and assigns of Buyer and Seller; provided, however, that Buyer shall not assign
this Contract in whole or in part without the prior written consent of Seller.
 
13. WAIVER/SEVERABILITY: (a) The failure of Seller to insist upon strict
performance of any of the provisions of this Contract will not constitute a
waiver of those or any other provisions. No waiver by Seller shall be deemed to
arise from any course of dealing or trade custom, and will only be effective if
set forth in a separate writing, signed by Seller.
 
(b) Should any provision of this Contract be deemed wholly or partly invalid,
this shall have no effect on the validity of the remaining provisions.
 
(c) Without limiting the generality of the foregoing, any purchase order or
other document of Buyer containing provisions that are inconsistent with or in
addition to this Contract shall not be binding upon Seller, and Seller hereby
expressly rejects them, regardless of any performance or receipt of payment;
provided, however, that this provision does not apply to the Amneded and
Restated Sales Agreement, which shall take precedence over this Exhibit B,
Standard Terms and Condition of Sale.
 
14. GOVERNING LAW/WAIVER OF JURY TRIAL: This Contract shall be interpreted and
enforced in accordance with the laws of the state of New Jersey, U.S.A., without
regard to the United Nations Convention on the International Sale of Goods or
other international treaty, rule or accord, and without regard to conflicts of
law principles. Seller and Buyer hereby irrevocably submit to the exclusive
jurisdiction of the federal and state courts located in the State of New Jersey
for the resolution of any claim under this Contract, and Buyer agrees not to
assert any defense to any suit, action or proceeding initiated by Seller based
upon improper venue or inconvenient forum. BUYER AGREES THAT ANY SUIT, ACTION OR
PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM, BROUGHT BY IT RELATED TO THIS
CONTRACT SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY. BUYER HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND INTELLIGENTLY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING.
 
15. LANGUAGE: Seller and Buyer expressly agree that this Contract as well as all
documents and notices issued hereunder or relating hereto will be in English.
Les parties ont expressément exigé que ce contrat, ainsi que tous documents et
avis émis en vertu de celui-ci ou s’y rattachant, soient en anglais.
 


9 Page of 9
